Citation Nr: 1441150	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-24 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from November 1941 to December 1945.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Nashville, Tennessee that denied a total rating based on unemployability due to service-connected disability (TDIU).

The case was remanded by Board decision in April 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant has employment experience as a self-employed builder and farmer.  He reports that he last worked on a regular basis and became too disabled for work in January 2007. 

2.  Service connection is in effect for post-traumatic stress disorder (PTSD), rated 50 percent disabling, and bilateral hearing loss, pyloric stenosis, and tinnitus, each rated 10 percent disabling.  A combined disability rating of 60 percent is in effect for service-connected disability. 

3.  The Veteran's service-connected disabilities do not preclude substantially gainful employment consistent with his occupational experience.


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance as to the appellant's claim.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the appellant in April 2011 and thereafter of the information and evidence needed to substantiate and complete his claim. 

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claim, to include obtaining VA examinations that are adequate for adjudication purposes.  The Veteran was scheduled for a personal hearing in March 2014 but cancelled his appearance.  The Board finds that there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim is ready to be considered on the merits.

Pertinent Law and Regulations 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  It is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 38 C.F.R. § 4.16(b); see also 38 C.F.R. §§ 3.340, 3.341. 

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is, in itself, a recognition that the impairment makes it difficult to obtain and keep employment.  Therefore, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. See Van Hoose v. Brown, supra.

Factual Background

Service connection is in effect for PTSD, rated 50 percent disabling; and bilateral hearing loss, pyloric stenosis, and tinnitus, each rated 10 percent disabling.  A combined disability rating of 60 percent is in effect for service-connected disability. 

A claim for a total rating based on unemployability due to service-connected disability was received in April 2011.  The Veteran reported that his occupation was a self-employed builder and that he last worked and had become too disabled to work in January 2007.  

The Veteran underwent a VA compensation and pension examination for the stomach in November 2009.  He said that his stomach problems were worsened by periods of stress and certain foods but were generally very well controlled with Prilosec.

On examination, the appellant reported no side effects of treatment, no history of hospitalization, no incapacitating stomach or duodenal disease, no episodes of abdominal colic, nausea, vomiting, abdominal distention, and burning pain.  There were no signs of significant weight loss, malnutrition or anemia.  The abdomen was flat with normal bowel sounds.  Following examination, the impression was history of stenosis of the pyloric sphincter and stomach gastritis ulcer, currently asymptomatic.

In VA outpatient records dated in March 2010, the examiner stated that the Veteran presented as a new patient to him, had been seen in the VA system in the past but not recently, and had been getting his primary care from Dr. Short.  It was reported that the appellant was very pleasant and verbose and enjoyed discussing his WWII Pacific war history.  He denied any new complaints, was doing well on his medications at present and wanted to see if he could get his medications through the VA.  The examiner related that the Veteran's gastroesophageal disease was well controlled on Prilosec, that he had hearing loss and a PTSD diagnosis but did not seek care through the PTSD clinic.  

The Veteran underwent examination for PTSD purposes in October 2010.  Symptoms were reported as episodic depressed/irritable mood accompanied loss of appetite, insomnia, impaired attention and concentration, loss of interest, loss of energy and very brief passive suicidal ideations.  The appellant stated that he never had greater than a two week period of persistently depressed mood.  The examiner related that the appellant was not particularly depressed at present and might benefit from a mild antidepressant in the future to help reduce some discomfort and agitation.  It was noted that he received no treatment for PTSD symptomatology.  The appellant reported his usual occupation as farmer and related that he once ran a lumber mill.  He stated that he was retired.  

The examiner related that the Veteran had evidenced some further decline in memory and concentration than when tested in 2006, but retained the capacity to recognize his choices and to express his beliefs and how they influenced the choices he made.  He continued to manage his finances with the assistance of his wife.  It was reported that the Veteran saw himself as still quite functional and recognized the importance of looking out for the well-being of others.  It was noted that for the past several years he had been caregiver to his wife and that he acknowledged feeling fatigue that prevented him from engaging in activities that he had enjoyed in the past.  He stated that he kept up with some of the men with whom he served in the Navy.  

Following mental status examination, the Axis I diagnosis was PTSD with a Global Assessment of Functioning score of 48.  The examiner opined that neither total occupational and social impairment nor deficiencies in judgment, thinking, family relations, work, or mood due to PTSD signs and symptoms was demonstrated.  It was felt that there was reduced reliability and productivity due to PTSD symptoms.  The Axis III diagnoses were coronary artery disease, transient ischemic attack, hypothyroidism, chronic obstructive pulmonary disease, hypertension and gastroesophageal reflux disease.  

In a brief statement in April 2011, C. B. Stone, M.D., a VA physician, related that the Veteran had PTSD and was not considered employable as a result thereof.

The Veteran was afforded a VA PTSD examination in June 2011.  The examiner noted that the claims folder was reviewed and related that there was no evidence from the record, and that the Veteran confirmed, that he had never had a psychiatric hospitalization, been treated in an emergency room for psychiatric symptoms, and had never taken any psychotropic medications.  He denied any mental health or counseling.

The Veteran continued to live in his own home with his wife of 60 years with whom he got along well and took care of because of her chronic orthopedic problems.  He said that he got along exceptionally well with his four adult children and their respective family members.  He related that he had ten grandchildren and sixteen great-grandchildren and that he enjoyed all of their company.  He estimated that he still had between five to eight friends with whom he socialized occasionally.  It was reported that he continued to be fairly active around the home with domestic chores, including housecleaning, laundry, occasional cooking, and yard work.  Other activities included exercising at a local school gym, walking on his 110-acre farm, reading and watching television.  There was no history of suicide attempts, or violence/assaultiveness.  The examiner stated that Veteran' s psychosocial status had not changed since his last examination eight months before.  It was noted that he was industrious around the home, enjoyed good relations with his wife, family, friends and neighbors.  The examiner related that the appellant remained quite active for his advanced age.  

The examiner stated that the Veteran' mental status examination was remarkably intact for his age and that no deficits in cognitive functioning were noted during the interview.  Only mildly impaired recent memory was reported.  It was noted that the Veteran had had only a few PTSD symptoms since service that had never been severe enough to require treatment and had never impeded his daily functioning.  Following examination, the Axis I diagnosis was PTSD, chronic type, by history (currently does not display sufficient symptoms).  A GAF score of 65 provided.  

The examiner further commented that the Veteran s functioning was only mildly impaired due to residual symptoms and although experiencing an increase in irritability over the last two years, did not currently endorse enough PTSD symptoms to meet the minimum required diagnostic criteria.  It was reported that at age 88 he has been retired for many years and that his chronic medical conditions would make him unemployable.  The examiner opined that the appellant's mental disorder alone would not be a factor in preventing him from attaining and maintaining physical or sedentary employment.  The examiner added that it was a privilege to meet and talk with the Veteran who was an eyewitness to and a participant in American history, and who was among the now vanishing group of veterans who had bravely defended the United States through a dark time of threat to the nation.  The examiner described the appellant as a "walking talking American history lesson."  

J. A. Short, M.D., wrote in October 2011 that he had had the pleasure of knowing the Veteran for several years as a patient and found that he was unable to hold down any type of gainful employment in any capacity because he suffered from coronary artery disease, severe arthritis, amputation of digits, PTSD, hyperlipidemia, and severe allergies.  Dr. Short stated that he felt the Veteran's status had declined over the past 18 to 24 months with worsening gait and worsening inability to be around crowds and any type of stressful situation.

VA outpatient clinic notes dated between 2011 and 2014 reflect that in April 2011, the Veteran stated his PTSD symptoms were worsening and requested a letter from his physician to this effect.  He complained of occasional indigestion in September 2012.  It was reported in February 2013 that his hearing status was good with hearing aids.  The appellant reported stomach pain and soreness in August 2013 but stated within the week that this was better.  

When afforded a VA PTSD examination in March 2013, the examiner stated that the Veteran no longer met the DSM (Diagnostic and Statistical Manual) criteria for PTSD consistent with the assessment provided on his last compensation and pension evaluation in June 2011.  It was reported that his chief complaint related to loss of functioning because he was the primary caretaker of his wife.  The Veteran reported some cognitive decline as evidenced by forgetting how to start his car (an example provided by both the Veteran and his wife) and some mild sleep disturbance.  It was felt that his [PTSD] symptoms might have improved over time.  The examiner stated that the appellant had not required medication, therapy or hospitalization for mental health problems since his last examination.  

The examiner noted that the Veteran's daily functioning appeared to be largely intact, and that he continued to report close and positive relationships with his wife children, and their children and support from his neighbors.  It was reported that he enjoyed recreational activities including gardening, and that his self-report indicated symptoms were primarily related to situational stressors such as his wife's declining heath and concerns about his cognition.  It was noted he was independent in activities of daily living.  His daughter provided collateral information that the appellant was able to live and care for his wife independently and generally required assistance only because of physical health issues.  The examiner opined that the Veteran did not present with a mental disorder that would  prevent his capacity to engage in physical or sedentary work.  


Legal Analysis 

The Veteran has a combined disability rating of 60 percent for service-connected disability.  Thus, under § 38 C.F.R. § 4.16(a), he does not meet the threshold criteria for assigning individual unemployability, as he does not have one disability rated 60 percent or more, nor does he have two or more disabilities with at least one disorder rated 40 percent or more to bring the combined rating to 70 percent or more.  Nevertheless, the primary question for consideration in this instance is whether the service-connected disabilities are sufficient in and of themselves to render the average person or the Veteran unable to secure or maintain substantially gainful employment.  After careful review of the evidence of record and the appellant's contentions, the Board concludes that a basis for a favorable decision is not demonstrated. 

The Board has considered all of the pertinent clinical evidence and observes that that there is only one brief clinical statement that the Veteran was unemployable due to PTSD.  This was provided by Dr. C. B. Stone in April 2011.  However, subsequent VA outpatient records indicate that this letter was requested by the Veteran with which Dr. Stone evidently complied.  The Board points out that this opinion was provided without any evidence that the Veteran had ever been formally treated for PTSD in any manner, or taken medication for PTSD, as referenced on multiple VA examinations.  There is no rationale provided in the short and cursory statement as to why the Veteran was unemployable from PTSD alone.  Dr. Stone's statement thus stands in stark contrast to other VA examiners' comprehensive examination findings and conclusions to the effect that the appellant is no more than mildly affected by PTSD symptomatology and is not unemployable as the result thereof.  In view of such, the Board finds that Dr. Stone's opinion is not persuasive or probative.  

The Veteran has had several VA PTSD evaluations over the course of the appeal in which the examiners have clearly indicated that despite some anxiety and some degree of memory impairment, his cognition is intact, though declining to some extent, and that there is little to no social and industrial impairment related to PTSD.  PTSD symptoms have been found to be no more than mild and have not been found to be productive of any significant economic inadaptability.  It is noted that Veteran is remarkably active and industrious for his age, lives independently and enjoys a satisfying family and social life.  Although he has been granted a relatively high disability rating of 50 percent for PTSD comporting with reduced social and industrial impairment, the evidence on the whole does not demonstrate that anxiety symptoms preclude his securing or maintaining gainful employment.  There is no clinical evidence in the record indicating that symptoms associated with hearing loss, pyloric stenosis, and tinnitus produce work impairment or impede his ability to become employed.  The Board observes that although the Veteran is not employed, the evidence reflects that he is of an advanced age and is retired after many years of working.  He also has multiple other chronic debilitating diseases, including hypertension, heart disease, orthopedic difficulties, and type II diabetes that are not service-connected which have been noted to substantially affect his ability to obtain and maintain employment.  

In conclusion, the Board finds that while the appellant may not be able to engage in heavy manual labor, it has been determined that PTSD does not prevent physical or sedentary employment.  The Board observes that there is no evidence that other service-connected disabilities consisting of hearing loss, pyloric stenosis, and tinnitus, either singly or in the aggregate has an impact on his ability to seek and maintain employment.  The fact that he is currently unemployed does not equate to unemployability.  There is no indication that he is in fact precluded from gainful employment consistent with his background and physical limitations due to symptoms associated with PTSD, hearing loss, pyloric stenosis and tinnitus.  Unemployability associated with advancing age or nonservice-connected disabilities may not be used as a basis for assignment of a total disability rating. 38 C.F.R. § 4.19 (2014).  The Board thus concludes that unemployability due to service-connected disability is not demonstrated, to include on an extraschedular basis, and must be denied. 

Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence is against the claim.


ORDER

A total rating based on unemployability due to service-connected disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


